Citation Nr: 1122734	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  08-02 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for left ankle osteochondritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1993 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge.  In February 2011, the Veteran withdrew his request for hearing and asked that the Board render a decision.  


FINDINGS OF FACT

1. Prior to September 11, 2007, the Veteran's left ankle osteochondritis was characterized by mild pain, mild limitation of motion, and use of a lace-up ankle brace, all of which were consistent with a moderate level of disability.

2. Since September 11, 2007, the Veteran's left ankle osteochondritis has been characterized by increased pain, reduced range of motion, atrophy of the muscles, and the need for constant use of a stabilizing orthotic foot brace, which most closely approximate a marked level of disability.


CONCLUSIONS OF LAW

1. Prior to September 11, 2007, the criteria for a disability rating higher than 10 percent for left ankle osteochondritis were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2010). 

2. As of September 11, 2007, the criteria for a disability rating of 20 percent for left ankle osteochondritis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2010). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim- specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in March 2006, on the underlying claim of service connection.  Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice. Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, the Board will award staged ratings for the left ankle, based on the evidence of record.

Disabilities of the ankle are rated under Diagnostic Codes 5270 (ankylosis) and 5271 (limitation of motion).  As the Veteran's ankle is not ankylosed, Diagnostic Code 6270 does not apply.  

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Facts

In January 2006, the Veteran filed for service connection for left ankle disability as secondary to his right knee disability.  In October 2005, his right knee gave out and caused him to fall, injuring his left ankle.  He was provided with a lace-up ankle brace, but continued to have pain.  X-rays showed marrow edema at the middle and posterior facets of the subtalar joints.

In March 2006, the Veteran underwent arthroscopic surgery and debridement of the left ankle, due to persistent complaints of pain and swelling with subjective perception of instability.  The procedure involved the shaving of osteochondritis along with lateral synovitis from the ankle; there was no evidence of ligament instability seen under anesthesia.

On April 2006 VA examination, the Veteran reported recent surgery to shave osteochondritis of the anterior lateral lip of the tibia.  He was still experiencing constant pain, ranging from 3 out of 10 at rest to 6 out of 10 when walking with Canadian crutches.  He had some post-surgical swelling after getting up.  There was no evidence of inflammatory arthritis or any constitutional symptoms.  The left ankle eversion and inversion range of motion could not be tested due to the recent surgery, but dorsiflexion and plantar flexion were both normal.

In January 2007, the Veteran was seen at an orthopedic consultation.  He was wearing his lace-up ankle brace with fair results of pain relief.  The provider noted that there was degenerative joint disease in the ankle and that at some point, when the pain became more severe, the Veteran would need to consider either an artificial ankle joint or arthrodesis.

On April 2007 VA examination, the Veteran reported constant pain at a level of 2 out of 10 with intermittent stiffness and instability or giving way.  He was taking hydrocodone 5/500 for pain.  He had occasional flare-ups with activity which lasted from one to two hours, when the pain level reached 8 out of 10; these could be alleviated with rest and pain medication.  


The Veteran reported the onset of numbness in the 4th and 5th toes when he had been walking, which happened almost daily and could last up to two hours.  It did not cause any additional limitations.  He wore a brace on his left ankle.  His full time job required long hours of standing and walking, and he had missed 5 weeks of work in the past year due to pain.  On physical examination the Veteran was only able to squat two out of three times due to pain, which brought tears to his eyes.  Range of motion testing showed dorsiflexion to 20 degrees, plantar flexion to 40 degrees, inversion to 25 degrees, and eversion to 20 degrees, all with pain at the end point.  There was mild tenderness to palpation, but no heat, redness, or effusion.  The Veteran's station was normal but his gait showed a left limp.  There was no change in pain, range of motion, or additional limitation on repetitive motion, with the exception of squatting, as noted above.

On September 11, 2007, the Veteran underwent an orthopedic consultation for his left ankle pain.  He reported continued pain in his left ankle even when taking NSAIDs, Vicodin, and wearing a lace-up ankle brace.  On physical examination there was no effusion or warmth in the ankle, but there was pain on dorsiflexion and plantar flexion.  An X-ray was reviewed, which showed an unremarkable left ankle.  The orthopedist diagnosed degenerative joint disease in the left ankle and provided a steroid injection.  He also ordered an ankle-foot orthotic with double-metal-upright reinforcement.

In January 2008, the Veteran was seen for physical medicine and rehabilitation assessment for his left ankle.  He reported constant pain in his ankle.  He was advised by an occupational therapist to avoid repeated squatting, floor to knuckle lifting, and stair climbing.  He had received a department of labor work classification as light/medium.  The Veteran reported that after the steroid injection in his ankle in September 2007, the pain had been aggravated and he did not want to receive any more injections.  On physical examination he was wearing his orthotic braces and hi-top shoes, which he stated provided more stability.  




There was tenderness to palpation around the ankle joint, especially the lateral side, with moderate limitation of motion in dorsiflexion, plantar flexion, inversion, and eversion, and he appeared to be in pain with all movements.  Slight muscular atrophy was noted in the left foot muscles as compared to the right side.  August 2007 X-rays showed minimal hallux valgus deformity, questionable small anterior ankle joint effusion, and no acute bony abnormality.  

On March 2008 VA examination, the Veteran reported that his left ankle pain was a constant 4 to 5 out of 10 in intensity, increasing when he spent more time on his feet.  His pain was aggravated by prolonged standing and he could not squat or run.  The course of his disability was noted to be progressively worse since onset; he was being treated with medication (hydrocodone and Neurontin), bracing, and activity limitation.  He also had a TENS unit for his pain.  He reported that he always used his brace for walking.  Limitation of activity included standing for longer than one hour and walking up to one mile.  He reported symptoms of giving way, pain, stiffness, and weakness, but no dislocation, locking, effusion, or inflammation.  On physical examination, range of motion testing showed dorsiflexion to 20 degrees, with pain starting at 15 degrees and plantar flexion to 35 degrees, with pain starting at 30 degrees.  There was edema and tenderness of the ankle, particularly at that left dorsal ankle joint and medial malleolus, but no instability, tendon abnormality, or negative angulation of varus or valgus.  The examiner noted that the Veteran's disability resulted in significant effects on his occupation, particularly due to pain, but no problem with activities of daily living.

Analysis

Based on the facts set forth above, it is apparent that the Veteran's left ankle disability worsened or increased during the appeals period.  Therefore, a staged rating is in order, as explained more fully below.





Prior to September 11, 2007, the Veteran's disability picture was most consistent with moderate limitation of motion and a moderate disability of the left ankle.  Range of motion testing showed dorsiflexion to 20 degrees (out of 20), plantar flexion to 40 degrees (out of 45), inversion to 25 degrees (out of 30), and eversion to 20 degrees (out of 20), all with pain which started at the end point of that range of motion.  While he had occasional flare-ups of pain, these could be relieved with rest and medication; on physical examination he had mild tenderness to palpation.  He had no increased limitation with repetitive motion, with the exception of squatting, which he could perform only two out of three times due to severe pain.  All of these symptoms are consistent with the 10 percent disability rating assigned.

After September 11, 2007, the Veteran's disability picture worsened to one of a marked disability, more nearly approximating a marked limitation of motion.  The Board notes that at the orthopedic consultation of that date, the physician prescribed the more complex ankle-foot orthotic with double-metal-upright reinforcement, to stabilize the Veteran's ankle.  Degenerative joint disease of the ankle was diagnosed, and in January 2008 atrophy of the foot muscles was noted.  In addition, the Veteran's next range of motion testing showed increased limitation of motion, with dorsiflexion to 20 degrees (out of 20), but with pain which began at 15 degrees, and plantar flexion to 35 degrees (out of 45), with the pain starting at 30 degrees.  Also, the Veteran reported restrictions on his ability to stand for prolonged periods or walk prolonged distances, and noted he could not squat or run.  The course of the disability was noted to have been progressively worse since onset, an observation supported by the medical evidence, and an additional medication (Neurontin) had been added to address his symptomatology.  On VA examination, there was both edema and tenderness in the Veteran's ankle.  The Veteran's ankle was noted to have caused him to miss five weeks of work in the past year.

In short, the Veteran's left ankle, prior September 11, 2007, presented as the equivalent of a moderate disability, with mild levels of pain and mild limitation of motion, requiring a simple brace and prescription medication.  



After September 11, 2007, however, his left ankle disability had worsened to the equivalent of a marked disability, with a complex, specialized brace required, multiple medications, increased constant pain, increased limitation of motion, increased restriction on his activity, increased impact on his occupation, and atrophy of his muscles.  This increase in disability warrants a corresponding increase in disability rating.  

Inasmuch as a 20 percent disability rating is the maximum allowable disability rating for limitation of motion of the ankle short of ankylosis, a still higher rating is not warranted.  Should the Veteran's ankle become ankylosed, a higher rating would be possible under Diagnostic Code 5270.

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology of marked disability of the ankle or marked limitation of motion, short of ankylosis.  


In addition, the regulations provide for the possibility of a higher disability rating, albeit under a separate Diagnostic Code, if the disability should worsen.  Thus, the disability pictures are contemplated by the Rating Schedule and the assigned schedular ratings are, therefore, adequate.  Hence, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A disability rating higher than 10 percent for left ankle osteochondritis prior to September 11, 2007, is denied.

A disability rating of 20 percent for left ankle osteochondritis is granted from September 11, 2007, subject to the laws and provisions governing the award of monetary benefits.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


